     Case 2:20-cr-00209-PSG Document 35 Filed 12/02/20 Page 1 of 12 Page ID #:126



 1   NICOLA T. HANNA
     United States Attorney
 2   CHRISTOPHER D. GRIGG
     Assistant United States Attorney
 3   Chief, National Security Division
     REEMA M. EL-AMAMY (Cal. Bar No. 237743)
 4   CHRISTINE M. RO (Cal. Bar No. 285401)
     WILLIAM M. ROLLINS (Cal. Bar No. 287007)
 5   Assistant United States Attorneys
     Terrorism and Export Crimes Section
 6        1500 United States Courthouse
          312 North Spring Street
 7        Los Angeles, California 90012
          Telephone: (213) 894-0552/4496/7407
 8        Facsimile: (213) 894-2927
          E-mail:    Reema.El-Amamy@usdoj.gov
 9                   Christine.Ro@usdoj.gov
                     William.Rollins@usdoj.gov
10

11   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
12

13                          UNITED STATES DISTRICT COURT

14                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

15   UNITED STATES OF AMERICA,               No. CR 20-00209-PSG

16             Plaintiff,                    GOVERNMENT’S UNOPPOSED EX PARTE
                                             APPLICATION FOR (1) CONTINUANCE
17                   v.                      OF TRIAL DATE, AND (2) FINDINGS
                                             OF EXCLUDABLE TIME; DECLARATION
18   EDUARDO MORENO,                         OF REEMA M. EL-AMAMY; PROPOSED
                                             ORDER
19             Defendant.
                                             CURRENT TRIAL DATE:        [01-12-21]
20
                                             PROPOSED TRIAL DATE:       [03-30-21]
21

22

23

24        The United States of America, by and through its counsel of
25   record, Assistant United States Attorneys Reema M. El-Amamy,
26   Christine M. Ro, and William M. Rollins, hereby files its Ex Parte
27   Application for (1) Continuance of Trial Date, and (2) Findings of
28   Excludable Time.
     Case 2:20-cr-00209-PSG Document 35 Filed 12/02/20 Page 2 of 12 Page ID #:127



 1                                     BACKGROUND

 2        Defendant Eduardo Moreno (“defendant”) is charged in an

 3   indictment with 18 U.S.C. § 1992(a)(1): Terrorist Attacks and other

 4   Violence against Railroad Carriers and Mass Transportation Systems.

 5   This case is currently scheduled to proceed to trial on January 12,

 6   2021, and the pre-trial conference is scheduled for December 14,

 7   2020 at 10:00 a.m.

 8        On March 13, 2020, following the President’s declaration of a

 9   national emergency in response to COVID-19, the Court entered a

10   General Order suspending jury selection and jury trials scheduled to

11   begin before April 13, 2020.       C.D. Cal. General Order No. 20-02, In

12   Re: Coronavirus Public Emergency, Order Concerning Jury Trials and

13   Other Proceedings (Mar. 13, 2020).        The Court most recently renewed

14   that suspension, until a “date to be determined,” on August 6, 2020.

15   C.D. Cal. General Order No. 20-09, In Re: Coronavirus Public

16   Emergency, Further Order Concerning Jury Trials and Other

17   Proceedings (Aug. 6, 2020).

18        Also on March 13, 2020, the Court imposed health- and travel-

19   related limitations on access to Court facilities.          C.D. Cal.

20   General Order No. 20-03, In Re: Coronavirus Public Emergency, Order

21   Concerning Access to Court Facilities (March 13, 2020).           On March

22   19, 2020, by Order of the Chief Judge, the Court instituted its

23   Continuity of Operations Plan (“COOP”), closing all Central District

24   of California courthouses to the public (except for hearings on

25   criminal duty matters) and taking other emergency actions.            C.D.

26   Cal. Order of the Chief Judge No. 20-042 (March 19, 2020).            On March

27   29 and 31, recognizing COVID-19’s continued spread in the community,

28   the Court took further action: implementing video-teleconference
     Case 2:20-cr-00209-PSG Document 35 Filed 12/02/20 Page 3 of 12 Page ID #:128



 1   (“VTC”) and telephonic hearings and suspending all grand-jury

 2   proceedings.    C.D. Cal. Orders of the Chief Judge Nos. 20-043 (March

 3   29, 2020) and 20-044 (March 31, 2020).        The Court’s most recent

 4   General Order maintains court facilities’ general closure to the

 5   public; however, it allows in-person criminal hearings for

 6   defendants who do not consent to remote appearance, and it allows up

 7   to 10 members of the public to attend.        General Order No. 20-09, at

 8   2-3 (August 6, 2020).

 9           These orders were imposed based on (1) the California

10   Governor’s declaration of a public-health emergency in response to

11   the spread of COVID-19, as well as (2) the Centers for Disease

12   Control’s advice regarding reducing the possibility of exposure to

13   the virus and slowing the spread of the disease.          See, e.g., General

14   Order 20-02, at 1.     The Chief Judge has recognized that, during the

15   COVID-19 crisis, all gatherings should be limited to no more than 10

16   people and elderly and other vulnerable people should avoid person-

17   to-person contact altogether.       See Order of the Chief Judge No. 20-

18   042, at 1-2.    The Court has more broadly recognized CDC guidance

19   advising “precautions to reduce the possibility of exposure to the

20   virus and slow the spread of the disease[.]”         General Order 20-09,

21   at 1.

22           Local and state governments have adopted similar policies.             On

23   March 19, 2020, both Los Angeles Mayor Eric Garcetti and California

24   Governor Gavin Newsom issued emergency orders requiring residents to

25   “stay home,” subject to limited exceptions.         California Executive

26   Order N-33-20 (March 19, 2020); accord Safer at Home, Public Order

27   Under City of Los Angeles Emergency Authority ¶ 1 (March 19, 2020).

28   Subject to similarly limited exceptions, all travel was prohibited.
     Case 2:20-cr-00209-PSG Document 35 Filed 12/02/20 Page 4 of 12 Page ID #:129



 1   Safer At Home ¶ 4.     Non-essential businesses requiring in-person

 2   attendance by workers were ordered to cease operations.           Id. ¶ 2.

 3   All schools in the Los Angeles Unified School District remain closed

 4   to in-person classes.

 5        The Federal Bureau of Prisons (“BOP”) has likewise adopted

 6   aggressive procedures to protect federal inmates.          On April 1, 2020,

 7   all BOP facilities nationwide instituted a two-week lock-down, in

 8   order to combat the spread of COVID-19 and to protect people in

 9   custody.   See Federal Bureau of Prisons, COVID-19 Action Plan: Phase

10   Five (March 31, 2020), available at

11   https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.js

12   p. Under earlier orders, the BOP updated its quarantine and

13   isolation procedures to require all newly admitted inmates to be

14   quarantined for a minimum of 14 days.        Id.   It likewise suspended

15   in-person social visitation and restricted inmate movement between

16   facilities.    See Federal Bureau of Prisons, Bureau of Prisons Update

17   on COVID-19 (March 24, 2019), available at

18   https://www.bop.gov/resources/news/pdfs/20200324_bop_press_release_c

19   ovid19_update.pdf.     These restrictions remain in place.

20        As these orders reflect, the novel coronavirus pandemic is a

21   global emergency that is unprecedented in modern history.            As data

22   from both the Centers for Disease Control and the California

23   Department of Public Health reflect, the virus has spread through

24   the United States community at an alarming rate.          See Coronavirus

25   Disease 2019 (COVID-19) in the U.S., Centers for Disease Control and

26   Prevention (updated daily), available at

27   https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-

28   us.html; Coronavirus Disease 2019 (COVID-19), California Department
     Case 2:20-cr-00209-PSG Document 35 Filed 12/02/20 Page 5 of 12 Page ID #:130



 1   of Public Health (updated daily), available at

 2   https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/Immunization/ncov201

 3   9.aspx.     The death toll, across the world, is staggering.

 4           The Court’s most recent General Order concluded, based on these

 5   facts, that “in order to protect public health, and in order to

 6   reduce the size of public gatherings and reduce unnecessary travel,”

 7   it was necessary to suspend criminal jury trials until further

 8   notice.    General Order 20-09, at 1 (August 6, 2020).         The Court

 9   concluded that, given the increased rates of COVID-19-related

10   hospitalization and death over the preceding 30 days, “holding jury

11   trials substantially increases the chances of transmitting the

12   Coronavirus,” and it would thus “place prospective jurors,

13   defendant, attorneys, and court personnel at unnecessary risk.”                Id.

14   at 3.    The Court concluded that suspending jury trials thus served

15   the ends of justice and outweighed the interests of the public and

16   defendants in a speedy trial.       Id.

17           The Central District of California thus has not adopted any

18   protocols for safely conducting jury trials.         See id.

19                                     DISCUSSION

20           Here, the time between January 12, 2021 and March 30, 2021

21   should be excluded from the Speedy Trial Act.

22           The Speedy Trial Act generally requires a trial to begin within

23   70 days of indictment or initial appearance, whichever occurs later,

24   18 U.S.C. § 3161(c)(1), and entitles the defendant to dismissal of

25   the charges (with or without prejudice) if that deadline is not met,

26   § 3162(a)(2).

27           Certain periods of time, however, are excluded from the Speedy

28   Trial Act’s trial clock.      Id. § 3161(h).     Some periods of time are
     Case 2:20-cr-00209-PSG Document 35 Filed 12/02/20 Page 6 of 12 Page ID #:131



 1   automatically excluded, including periods of delay resulting from

 2   the absence or unavailability of the defendant or an essential

 3   witness.   Id. § 3161(h)(3)(A).      Other periods of time are excluded

 4   only when a judge continues a trial and finds, on the record, that

 5   “the ends of justice served by taking such action outweigh the best

 6   interest of the public and the defendant in a speedy trial.”            Id.

 7   § 3161(h)(7)(A).

 8          In this case, the time between January 12, 2021 and March 30,

 9   2021 should be excluded from the Speedy Trial Act under the ends-of-

10   justice provision, 18 U.S.C. § 3161(h)(7)(A).

11          Although General Orders 20-02 through 20-09 address district-

12   wide health concerns and make Speedy Trial Act findings under

13   § 3161(h)(7)(A), individualized findings are nevertheless necessary

14   in this case.    See General Order 20-02 at 2 ¶ 4; General Order 20-09

15   at 2 ¶ 6(a).    The Supreme Court has emphasized that the Speedy Trial

16   Act’s ends-of-justice provision, § 3161(h)(7)(A), “counteract[s]

17   substantive openendedness with procedural strictness,” “demand[ing]

18   on-the-record findings” in a continued case.         Zedner v. United

19   States, 547 U.S. 489, 500 (2006).       “[W]ithout on-the-record

20   findings, there can be no exclusion under” § 3161(h)(7)(A).

21   Moreover, any such failure generally cannot be harmless.           Id. at

22   509.

23          Judged by the plain language of the Speedy Trial Act, the

24   General Orders require specific supplementation here.           Specifically,

25   ends-of-justice continuances are excludable only if “the judge

26   granted such continuance on the basis of his findings that the ends

27   of justice served by taking such action outweigh the best interest

28   of the public and the defendant in a speedy trial.”           18 U.S.C.
     Case 2:20-cr-00209-PSG Document 35 Filed 12/02/20 Page 7 of 12 Page ID #:132



 1   § 3161(h)(7)(A).     Moreover, no such period is excludable unless “the

 2   court sets forth, in the record of the case, either orally or in

 3   writing, its reasons for finding that the ends of justice served by

 4   the granting of such continuance outweigh the best interests of the

 5   public and the defendant in a speedy trial.”         Id.   The period must

 6   also be “specifically limited in time.”        United States v. Lewis, 611

 7   F.3d 1172, 1176 (9th Cir. 2010).

 8        As the above facts reflect, the ends of justice justify

 9   excludable time here.     Pandemic, like natural disaster or other

10   emergency, grants this Court the discretion to order an ends-of-

11   justice continuance.     “Although the drafters of the Speedy Trial Act

12   did not provide a particular exclusion of time for such public

13   emergencies (no doubt failing to contemplate, in the more innocent

14   days of 1974, that emergencies such as this would ever occur), the

15   discretionary interests-of-justice exclusion” certainly covers this

16   situation.   United States v. Correa, 182 F. Supp. 2d 326, 329

17   (S.D.N.Y. 2001) (addressing September 11 attacks); see Furlow v.

18   United States, 644 F.2d 764, 767-69 (9th Cir. 1981) (affirming

19   Speedy Trial exclusion after eruption of Mount St. Helens); accord

20   United States v. Stallings, 701 F. App’x 164, 170-71 (3d Cir. 2017)

21   (same, after prosecutor had “family emergency”); United States v.

22   Hale, 685 F.3d 522, 533-36 (5th Cir. 2012) (same, where case agent

23   had “catastrophic family medical emergency”); United States v.

24   Scott, 245 Fed. Appx. 391, 394 (5th Cir. 2007) (same, after

25   Hurricane Katrina); United States v. Richman, 600 F.2d 286, 292,

26   293-94 (1st Cir. 1979) (same, after a “paralyzing blizzard” and the

27   informant was hospitalized).

28
     Case 2:20-cr-00209-PSG Document 35 Filed 12/02/20 Page 8 of 12 Page ID #:133



 1        Here, the public health risks outlined above--and the findings

 2   articulated in General Orders 20-02 and 20-09--justify a

 3   continuance.      As the President, the California governor, the Los

 4   Angeles mayor, and this Court’s own General Orders have recognized,

 5   we are in the midst of a grave public-health emergency requiring

 6   people to take extreme measures to limit contact with one another.

 7   The Central District of California has no established jury-trial

 8   protocol at present; instead, the Court has concluded that jury

 9   trials would “place prospective jurors, defendant, attorneys, and

10   court personnel at unnecessary risk.”        General Order 20-09 at 3

11   ¶ 6(a).       In the absence of such a district-wide protocol, proceeding

12   with a jury trial is unsafe.

13        An ends-of-justice delay is particularly apt in this case

14   because:

15                 The closure of Los Angeles’s public schools (through at

16                  least the currently-scheduled trial date and potentially

17                  through the end of the school year), will require a

18                  significant number of jurors to handle child-care

19                  responsibilities and thus be unavailable for jury service.

20        In addition, due to the restrictions imposed by current public-

21   health concerns, it is also unreasonable to expect adequate

22   preparation for pretrial proceedings or for the trial itself within

23   Speedy Trial Act time limits.       Counsel, United States Attorney’s

24   Office personnel, and victim-witness specialists have been

25   encouraged to telework to minimize personal contact to the greatest

26   extent possible.      And defense counsel has informed the undersigned

27   AUSA about her current inability to meet and confer with defendant

28   due to visitation and communication restrictions that are presently
     Case 2:20-cr-00209-PSG Document 35 Filed 12/02/20 Page 9 of 12 Page ID #:134



 1   in place at the Metropolitan Detention Center in Los Angeles

 2   (“MDCLA”), where defendant is currently incarcerated.

 3        Finally, trial preparation necessarily involves close contact

 4   with witnesses, inconsistent with advice from the CDC and the Los

 5   Angeles County Department of Public Health, which currently warns

 6   that the COVID-19 threat level in Los Angeles County presents “very

 7   high and widespread risk,” requiring residents to “minimize all

 8   contact.”    See COVID-19: Keeping Los Angeles Safe, available at

 9   https://corona-virus.la/covid-19-threat-level (last accessed Nov.

10   27, 2020).    Under these unusual and emergent circumstances, denial

11   of a continuance is likely to deny all counsel reasonable time

12   necessary for effective preparation, taking into account the

13   exercise of due diligence.

14        In addition, the time between November 16, 2020 and December

15   15, 2020 should also be excluded from the Speedy Trial Act given the

16   unavailability of the defendant.       18 U.S.C. § 3161(h)(3)(A).       At

17   this time:

18               According to the Warden of MDCLA, in November 2020, more

19                than 200 inmates at MDCLA where defendant is presently

20                housed contracted COVID-19.     In order to attempt to stop

21                the spread of COVID-19 at MDCLA, the Warden will not

22                permit inmates to attend any VTC hearings, VTC visits, or

23                in person legal or social visits, or use the TRULINCS

24                email system or the telephone system at MDCLA through at

25                least December 15, 2020, if not later.

26   Thus, although defendant’s whereabouts are known, defendant cannot

27   appear and is unavailable for trial, even with the exercise of due

28   diligence.    See generally United States v. Burrell, 634 F.3d 284,
     Case 2:20-cr-00209-PSG Document 35 Filed 12/02/20 Page 10 of 12 Page ID #:135



 1   290-93 (5th Cir. 2005) (discussing standard).          The relevant time,

 2   therefore, should also be excluded under § 3161(h)(3)(A).

 3         Based on the foregoing, the Court should enter a case-specific

 4   order finding excludable time under 18 U.S.C. § 3161(h)(7)(A).

 5   However, nothing in the Court’s order should preclude a finding that

 6   other provisions of the Speedy Trial Act dictate that additional

 7   time periods are excluded from the period within which trial must

 8   commence.

 9    Dated: December 2, 2020             Respectfully submitted,
10                                        NICOLA T. HANNA
                                          United States Attorney
11
                                          CHRISTOPHER D. GRIGG
12                                        Assistant United States Attorney
                                          Chief, National Security Division
13

14                                              /s/
                                          REEMA M. EL-AMAMY
15                                        CHRISTINE M. RO
                                          WILLIAM M. ROLLINS
16                                        Assistant United States Attorney
17                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
18

19

20

21

22

23

24

25

26

27

28
     Case 2:20-cr-00209-PSG Document 35 Filed 12/02/20 Page 11 of 12 Page ID #:136



 1                        DECLARATION OF REEMA M. EL-AMAMY

 2           I, REEMA M. EL-AMAMY, declare as follows:

 3           1.   I am an Assistant United States Attorney and am one of the

 4   attorneys responsible for the government’s prosecution of United

 5   States v. Eduardo Moreno, CR No. 20-00209-PSG.          I submit this

 6   declaration in support of the government’s prosecution, and I have

 7   knowledge of the facts set forth herein and could and would testify

 8   to those facts fully and truthfully if called and sworn as a

 9   witness.

10           2.   The Warden of the Metropolitan Detention Center in Los

11   Angeles (“MDCLA”) has informed the attorneys in my Office that, in

12   November 2020, more than 200 inmates were diagnosed with COVID-19.

13   In order to attempt to stop the spread of COVID-19 at MDCLA, the

14   Warden will not permit inmates to attend any video-teleconference

15   (“VTC”) hearings, VTC visits, or in person legal or social visits,

16   or use the TRULINCS email system or the telephone system at MDCLA

17   through at least December 15, 2020, if not later.

18           3.   Defendant is presently housed at MDCLA.

19           4.   On November 30, 2020, I met and conferred with defendant’s

20   counsel regarding this application.        She informed me that she is

21   presently unable to meet and confer with defendant due to the COVID-

22   19 outbreak at MDCLA.      Counsel for defendant informed me that she

23   does not object to a continuance of the trial date to March 30,

24   2020.

25   //

26   //

27   //

28
     Case 2:20-cr-00209-PSG Document 35 Filed 12/02/20 Page 12 of 12 Page ID #:137



 1         I declare under penalty of perjury under the laws of the United

 2   States of America that the foregoing is true and correct and that

 3   this declaration is executed at Los Angeles, California, on December

 4   2, 2020.

 5                                               /s/ Reema M. El-Amamy
                                              REEMA M. EL-AMAMY
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
